United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Knoxville, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-245
Issued: May 24, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On November 13, 2012 appellant filed a timely appeal of the May 23, July 10 and
August 13, 2012 decisions of the Office of Workers’ Compensation Programs denying her claim
for compensation. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that she sustained an injury in the performance
of duty on December 20, 2011, as alleged.
On appeal, appellant disagreed with OWCP’s decision. She noted that she did not have
pain before she lifted the package on December 20, 2011 and that her surgeon told her that her
condition was work related.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On March 12, 2012 appellant, then a 52-year-old rural carrier, filed a traumatic injury
claim alleging that on December 20, 2011 she picked up a package on her route and injured her
low back, right leg and foot. In a separate statement, she noted that on December 20, 2011 she
lifted a package that was heavier than usual, and that her low back became painful and she felt
weak. The pain became progressively worse. Appellant submitted a February 1, 2012 office
dictation by a nurse practitioner who stated that she saw appellant that day and assessed low back
pain and cervicalgia. She discussed her medical treatment. In a January 2, 2012 note,
Dr. Joseph F. Amato, a chiropractor, stated that appellant came to his office on December 28,
2011 and that “[u]pon examination” it was determined that she had incurred a lumbar
subluxation (L5) complex with associated lumbar disc degeneration and sciatica. He advised
that she remain out of work through Friday, January 6, 2012. Appellant also submitted the
results of a magnetic resonance imaging (MRI) scan of the lumbar spine conducted on
January 28, 2012 that was interpreted by an unknown person as showing multilevel degenerative
changes.
By letter dated April 20, 2012, OWCP informed appellant that she must submit a
physician’s opinion on causal relation.
In response, appellant submitted reports by Dr. Chad E. Bates, a Board-certified family
practitioner. In a March 19, 2012 note, Dr. Bates assessed low back pain. He noted that she was
much improved and able and willing to return to full duty at work. In an April 26, 2012 report,
Dr. Bates stated that appellant reported that her current low back and right lower extremity
symptoms were the result of a fall occurring at work in September 2011 while employed by the
employing establishment. He opined that there did not appear to be a temporal relationship
between the September 2011 fall and the January 2012 symptoms. Dr. Bates noted that,
although appellant went back to work, her symptoms worsened and she was given a work excuse
and referred to a back surgeon.
Appellant submitted an additional report by a nurse practitioner dated April 19, 2012
assessing lumbar radiculopathy and low back pain.
Appellant submitted an additional statement dated April 25, 2011. She discussed her
injury and subsequent medical treatment.
In a May 23, 2012 decision, OWCP denied appellant’s claim, finding that the medical
evidence did not establish that the claimed back condition was related to the accepted
December 20, 2011 incident.
On June 18, 2012 appellant requested reconsideration. She noted that she had the same
back pain as in December 2011. Appellant discussed her medical treatment and noted that she
missed many months of work. In December 2011 something went wrong when she lifted the
package. Appellant noted that she was scheduled for surgery.
In a February 2, 2012 note, Dr. Amato stated that, upon examination, both
radiographically and spinal, he determined that appellant sustained a lumbar subluxation (L5)

2

with disc and sciatic nerve root involvement. Appellant had responded to chiropractic
adjustment but he recommended that she remain out of work through February 20, 2012.
In a February 17, 2012 report, Dr. Michael S. Dew, a Board-certified neurologist, noted
an abnormal electrodiagnostic study indicating a right S1 radiculopathy. He stated that this was
consistent with appellant’s clinical history.
In a July 10, 2012 decision, OWCP denied appellant’s request for reconsideration without
a merit review. It found that the medical evidence was not relevant as it did not provide any
physician’s opinion on causal relation.
On August 2, 2012 appellant requested reconsideration. In an April 30, 2012 report,
Dr. John Sefter, an osteopath, listed a history that appellant had a fall back in September that he
believed was unrelated to her right leg pain which started in December. He noted that he had not
yet “nailed” a diagnosis for her symptoms. In a May 15, 2012 report, Dr. Sefter assessed
appellant with lower back pain and lumbar radiculopathy. He recommended a repeat MRI scan.
An MRI scan was conducted on May 21, 2012 that was interpreted by Dr. Thomas F.
Pugh, a Board-certified radiologist, as demonstrating marked degenerative facet arthropathy L5S1 on the right with an adjacent synovial cyst in the right lateral recess causing severe
compression of the right S1 nerve root. Dr. Pugh also noted degenerative disc changes L5-S1,
L4-5 and to a lesser extent L1-2.
In a May 25, 2012 report, Dr. Sefter discussed appellant’s work history and noted that in
December 2011 she was lifting packages when she felt a “pop” in her back and pain to her lower
extremity. He noted that appellant was doing poorly with increased pain and weakness of push
off strength and a decreased Achilles reflex on the right as well as continued straight leg raising
pain on the right. Dr. Sefter recommended a lumbar spinal decompression, foraminotomy,
partial facetectomy and cleaning out of the synovial cyst. He stated that surgery was required
and that it was “tied into a work[-]related injury back in December 2011.” On June 21, 2012
Dr. Sefter performed a lumbar laminectomy, foraminotomy, partial facetectomy L5-S1 on the
right with removal of a large cyst pressing on the S1 root. The record also contains the results of
a June 21, 2012 x-ray of appellant’s lumbar spine which was interpreted as showing slight
spondylolisthesis at L5-S1 level.
By decision dated August 13, 2012, OWCP denied modification of its prior decisions.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged
and that any disability and/or specific condition for which compensation is claimed are causally
related to the employment injury. These are the essential elements of each and every

3

compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.2
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components, which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident or exposure, which is alleged to have occurred.3
In order to meet his or her burden of proof to establish the fact that he or she sustained an injury
in the performance of duty, an employee must submit sufficient evidence to establish that he or
she actually experienced the employment injury or exposure at the time, place and in the manner
alleged.4
The second component is whether the employment incident caused a personal injury and
generally can be established only by medical evidence.5 The medical evidence required to
establish causal relationship is usually rationalized medical evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on the
issue of whether there is a causal relationship between the claimant’s diagnosed condition and
the implicated employment factors. The opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty and
must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.6
ANALYSIS
OWCP denied appellant’s claim as it found that she had not established a medical
condition that was causally related to the accepted employment event. The Board finds that she
has failed to provide sufficient medical evidence to establish that she suffered an injury causally
related to the accepted December 20, 2011 employment incident.
As noted above, medical evidence is needed to establish causal relationship.7 The Board
finds that the medical evidence of record is not sufficient to establish that appellant’s back
condition was causally related to the employment incident of December 20, 2011. Dr. Bates
assessed her with low back pain and right lower extremity symptoms. He discussed a history of
a fall in September 2011 but did not address the December 20, 2011 lifting incident. Dr. Bates

2

Jussara L. Arcanjo, 55 ECAB 281, 283 (2004).

3

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Fact of Injury, Chapter 2.803(2)(a) (June 1995).

4

Linda S. Jackson, 49 ECAB 486 (1998).

5

John J. Carlone, 41 ECAB 354 (1989); Horace Langhorne, 29 ECAB 820 (1978).

6

Judith A. Peot, 46 ECAB 1036 (1995); Ruby I. Fish, 46 ECAB 276 (1994).

7

J.R., Docket No. 12-1704 (issued February 12, 2013).

4

opined that there did not appear to be a temporal relationship between the September 2011
incident and appellant’s symptoms in January 2012.
Appellant also submitted notes from her chiropractor, Dr. Amato. A chiropractor is
considered to be a physician to the extent that his reimbursable services are limited to treatment
consisting of manual manipulation of the spine to correct a subluxation as demonstrated by x-ray
to exist.8 Dr. Amato reported on February 2, 2012 that appellant sustained a lumbar subluxation
based on his examination, both radiographically and spinal. He is considered a physician under
FECA. But, Dr. Amato did not provide an opinion relating appellant’s lumbar subluxation to the
December 20, 2011 employment incident. His report is therefore of diminished probative value.
The physicians who interpreted the diagnostic studies, including the MRI scan of
January 28 and May 21, 2012 and Dr. Dew’s electrodiagnostic study of February 17, 2012 do not
address causal relationship.
Appellant also submitted notes by nurse practitioners. However reports of a nurse
practitioner are of no probative medical value as a nurse practitioner is not a physician under
FECA.9
On June 21, 2012 Dr. Sefter performed a lumbar spine laminectomy, foraminotomy,
partial facetectomy L5-S1 on the right with removal of a large cyst pressing on the S1 root. On
May 25, 2012 he discussed appellant’s employment history of December 2011 and indicated that
the required surgery was “tied into a work-related injury back in December 2011.” Dr. Sefter did
not specifically address the nature of the lifting performed that day or provide a rationalized
opinion as to how the surgery was related to the December 2011 incident. The Board finds that
his opinion is insufficient to establish causal relationship. Dr. Sefter did not definitely state that
appellant’s back injury and resulting surgery was caused or aggravated by the December 20,
2011 lifting incident. Appellant underwent a series of diagnostic studies; but they do not address
causal relation. The Board notes that medical conclusions unsupported by medical rationale are
of diminished probative value and are insufficient to establish causal relation.10
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition worsened during a period of employment nor her
belief that her condition was caused by her employment is sufficient to establish causal
relationship.11 Accordingly, as she did not submit rationalized medical evidence that her medical
condition was causally related to the December 20, 2011 employment incident, she failed to
establish her claim.

8

5 U.S.C. § 8101(2); Merton J. Sills, 39 ECAB 572, 575 (1988).

9

M.B., Docket No. 12-1695 (issued January 29, 2013).

10

Albert C. Brown, 52 ECAB 152 (2000).

11

M.J., Docket No. 12-534 (issued July 26, 2012).

5

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not establish that she sustained an injury in the
performance of duty on December 20, 2011, as alleged.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated August 13, July 10 and May 23, 2012 are affirmed.
Issued: May 24, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

